                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 DEVIN BLACKWELL,

                          Petitioner,

                          v.                       CAUSE NO.: 3:19-CV-318-JD-MGG

 WARDEN,

                      Respondent.

                                        OPINION AND ORDER

       Devin Blackwell, a prisoner without a lawyer, filed a habeas corpus petition

attempting to challenge a prison disciplinary hearing where he was found guilty of

engaging in unauthorized organizational activity in violation of Indiana Department of

Correction offense B-208 following a disciplinary hearing at the Westville Correctional

Facility. He did not lose any earned credit time – nor was he demoted in credit class – as

a result of this hearing. A prison disciplinary hearing can only be challenged in a habeas

corpus proceeding where it results in the lengthening of the duration of confinement.

Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Therefore, habeas corpus relief is not

available in this case.

       If Blackwell wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.
      For these reasons, the habeas corpus petition is DENIED. The clerk is DIRECTED

to enter judgment and close this case. Devin Blackwell is DENIED leave to proceed in

forma pauperis on appeal.

      SO ORDERED on April 25, 2019

                                                   /s/ JON E. DEGUILIO
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          2
